 
 
I 
112th CONGRESS 1st Session 
H. R. 2817 
IN THE HOUSE OF REPRESENTATIVES 
 
August 12, 2011 
Ms. Fudge introduced the following bill 
 
 
August 30, 2011 
Referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Community Services Block Grant Act to authorize appropriations for national or regional instructional programs for low-income youth. 
 
 
1.Short titleThis Act may be cited as the National Youth Sports Program Revitalization Act of 2011. 
2.Authorization of appropriationsSection 682(g) of the Community Services Block Grant Act (42 U.S.C. 9923(g)) is amended by striking $15,000,000 and all that follows through 2003, and inserting $20,000,000 for each of the fiscal years 2012 through 2022. 
 
